Title: To James Madison from Carlos Martínez de Yrujo, 18 May 1801
From: Yrujo, Carlos Martínez de
To: Madison, James


Private
Dear SirPha. 18th. of May. 1801.
I had the honor to write to you some time since recomending to your attention Mr. J. Yznardy Sen[ior] but as this Gentleman has not had as yet the opportunity to present you my letter I do prevail of the present ocassion to congratulate you on your appointement to one of the most important Places of the American Governement. Conscious as I am of your talent & vertu, & thoroughly persuaded of your disposition to impress in all the acts of your Departement that uprighteness & Candor so proper of an enlighten’d Stateman, it would have been a pleasant circumstance for me to have trasancted [sic] with you the reciprocal affairs of two Nations call’d by nature & interest to be bound by the ties of friendship. I do not despair yet of that satisfaction as my succesor has been so backward in coming over, & a favorable disposition will be found in the Governement of Spain to second the friendly offices of Mr. Jefferson towards me. My Residence in the Cisalpine, where I am appointed Minister Plen. would have been very agreable to me, had not this pleasant expectation been checked by the pleasure of living hither with an Administration as friendly, & polite as the former was inimical, & acrimonious.
Mme. Yrujo is panting for having again the satisfaction to see her old friend Mrs. Madisson, & if we hear the roads are good, so as to permit her to carry down her child with safety it is probable we may go in three or four Weeks.
Before I may finish this letter I must take the liberty to beg you to recommend in the name of all this Family to the President a meritorious & unfortunate man Cap. Murray of your Navy. It appears he is entirely innocent of the accident lately happen’d to his Frigate the Constellation; & his anxiety on this account has been so great that he is grown old of six years in the short space of a month ⟨&⟩ his activity has been so great that he has not had time to be sick but after all the mischief was undone. I think him a good American, without being violent in politics in either side, pleasant & sensible, & beloved & respected by the rational men of both partys. Any thing that the President may chuse to do for him I’ll consider it as a particular favor.
Be so good as to present our respects to our worthy Mr. Jefferson, & the love & compts. of all this Family to Mrs. Madisson for my part I do repeat myself your most obt. Servt.
Le Chevalier d’Yrujo
P. S.
This will be delivered to you by Mr. Cushing from Boston, & lately from the Havana from whence he has been very particularly recomended to me. He appears to me a clever man, & a good Republican, & wishes to be introduce to you, which I do by the present with great deal of pleasure.
 

   
   RC (ICHi).



   
   Alexander Murray, a distinguished young naval officer in the Revolution, was captain of the U.S. frigate Constellation when, at low tide 10 Apr. 1801, heavy winds swung the vessel around its anchor and drove it onto a sandbar in the Delaware River. Murray was not aboard at the time of the accident, which kept the warship in the Philadelphia naval shipyard for months. He requested a court of inquiry to clear himself of wrongdoing, but there is no evidence that one ever convened (Knox, Naval Documents, Quasi-WarDudley W. Knox, ed., Naval Documents Related to the Quasi-War between the United States and France (7 vols.; Washington, 1935–38)., 7:189, 205–7).


